I concur. However, in view of some statements made in the arguments of counsel regarding the case of Bullock v. Luke,98 Utah 501, 98 P.2d 350, which suggests danger that that case may be extended beyond its proper scope so as to make any collision at an intersection negligence on both sides, I add a few comments which I hope may help in applying the rule announced in this case and that one. What then is the negligence that must be inferred or imputed to Butcher to reverse the judgment? As stated by Judge BAKER it must be either: (1) That he did not look to the left and see the Hall car approaching until he (Butcher) had entered the intersection; (2) that he did not apply his brakes after he saw the Hall car. But how can this latter one be negligence in view of the record that it would have done no good to apply the brakes at that time? Also, it would probably have been negligence to stop his car right in the path of the Hall car hurtling down upon him. Reason and safety suggest he then should attempt to get out of the way before the Hall car could strike him. He almost succeeded; had he speeded up he probably would have made it. So any negligence must be predicated upon point (1).
It is the duty of every driver approaching an intersection to anticipate that other persons may be in, or about to enter, *Page 304 
the same intersection, and to govern his conduct accordingly.State v. Adamson, 101 Utah 534, 125 P.2d 429; Richards v.Palace Laundry Co., 55 Utah 409, 186 P. 439. And since he must anticipate that others may be approaching or entering the intersection it becomes his duty to look to both sides and ascertain that it is reasonably safe for him to enter and pass through the intersection, and he cannot be heard to say that he did not see that which he should have seen had he looked. His failure to see it only emphasizes the fact that he was negligent in not looking, Bullock v. Luke, supra; and failure to see it indicates a lack of care sufficient to indicate negligence.State v. Adamson, supra. I do not think that a street intersection, in the absence of special reasons therefor can be termed a place of special hazard, but because of the nature of the traffic thereon, it is a place that suggests the need of more care and caution. If the principle laid down in the Bullock case be carried to its limits, as I think the prevailing opinion intimates it should be, it would create a situation where there would be traffic jams at many intersections, because every driver would feel under the necessity of not going through the intersection if there was another car in sight. I conceive the rule of the Bullock case to be this: A driver approaching an intersection must anticipate that there may be other cars approaching the intersection and before entering the intersection must look both ways and note any vehicles near or approaching the intersection. If the position and speed of the other user of the highway is such that a reasonably prudent man would think he could cross in safety he may proceed through the intersection and will not be guilty of negligence. But if the conditions are such that a reasonably prudent driver would be apprehensive of danger in crossing through the intersection, then to do so would be negligence. This without regard to who has the right-of-way unless the intersection is one controlled by semaphore lights or other definite means of control of traffic at the intersection. And one may not rely upon the right-of-way or assume the other driver will stop unless the circumstances *Page 305 
and behavior of the other driver are such that a reasonably prudent man would conclude that the other driver was going to stop and yield him the right-of-way.
Returning now to the facts in the instant case, we have the following situation. Butcher, driving west, approached the intersection — where there was no traffic director, semaphore, or stop sign — at 20 miles per hour. Hall, driving the other car was coming north toward the intersection at 40 miles per hour. When Butcher was 50 feet from the intersection, he had an unobstructed view of the intersecting road to the south of him for 200 feet, had he looked in that direction. At that time, Hall would have been approximately 100 feet from the intersection — well within the field of vision — and traveling about 60 feet per second, or less than two seconds time from the intersection. Butcher was going about 30 feet per second, or less than two seconds time from the intersection. Had Butcher looked, as it was his duty to do, he would have seen this very apparent danger. Since the record is silent as to Hall's behavior as he approached the intersection but he did not stop or slow down, we must assume that had Butcher looked and seen Hall coming, there would have been nothing in Hall's conduct to justify Butcher in concluding that Hall would stop and yield him the right-of-way. As a result, that danger which would have been apparent had Butcher looked at the road and traffic to his left before entering the intersection, became a reality, and the cars collided resulting in injuries to the plaintiff. We need not commit ourselves as to whether the conduct of Butcher was negligence of such character as Hall could set up, either as a cause of action against Butcher or as a defense to an action by Butcher against him. Such situation is not before us. This is an action against a common carrier for negligence toward a paid fare, a passenger. As stated by Judge BAKER, the obligation of care to the paid passenger is to exercise the utmost degree of care to prevent injuries to her. The conclusion is inescapable that respondent did not exercise that *Page 306 
degree of care required of a common carrier of passengers for hire. I therefore concur in reversing the judgment.